Citation Nr: 1642458	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  12-33 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to September 1978 and from October 1980 to February 1989. 

The matter before the Board of Veterans' Appeals (Board) is on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

The Veteran testified before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing is of record.

The Board remanded the case for further development in June 2015.  The case has since been returned to the Board for appellate review.

The Board notes that the Veteran's appeal originally included the issue of entitlement to service connection for a left knee disorder.  However, during the pendency of the appeal, the RO granted that claim in an October 2015 rating decision.  As the grant of service connection constitutes a full award of the benefit sought on appeal, this issue is no longer in appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

Moreover, as previously noted by the Board in June 2015, the issue of entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for additional cervical spine disability due to surgery at a VA facility was raised.  It appears that action has still not been taken.  Thus, the issue is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2015). 

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the June 2015 remand, the Veteran was provided a VA examination in October 2015 in connection with his claim for service connection for a cervical spine disorder.  The examiner considered the Veteran's reported history of carrying a rucksack in service and experiencing numbness and tingling of his arm.  However, he opined that the Veteran's current cervical spine condition is less likely than not causally or etiologically related to his military service, including carrying rucksacks therein.  In so doing, he explained that the neck is not weight-bearing and found that the Veteran's in-service parachuting did not cause his neck problems.  However, the examiner did not address the Veteran's report at a November 2012 VA examination that he landed on his head multiple times when parachuting.  Therefore, the Board finds that an additional medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his cervical spine.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any cervical spine disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should elicit a history regarding the onset and progression of his claimed cervical spine disorder.  In so doing, he or she should address whether the Veteran sustained any injuries to his neck, landed on his head, or had any other potential causes of neck problems in service.  (At a November 2012 VA examination, the Veteran reported that he landed on his head multiple times when parachuting).

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should then opine as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current cervical spine disorder is causally or etiologically related to his active service, to include carrying heavy rucksacks, parachuting, and landing on his head therein. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




